


Exhibit 10.2
STOCK BONUS AGREEMENT


This Stock Bonus Agreement (this “Agreement”), is effective this 31st day of
July, 2014 (the “Effective Date”) by and between ______________________, an
individual resident of the State of Texas (“Executive”) with a residence at
____________________________, and RealPage, Inc., a Delaware corporation (the
“Company”), having its principal offices at 4000 International Parkway,
Carrollton, Texas 75007; and
WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) desires to incent Executive to increase the value of the Company’s
common stock in alignment with the interests of the Company’s stockholders.


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:


1.Grant. The Company hereby agrees to issue to Executive pursuant to the
Company’s 2010 Equity Incentive Plan, as amended (the “Plan”), 50,000 shares of
restricted stock of the Company (the “Shares”), which grant shall occur three
days after the issuance of the Company’s earnings release for the second quarter
of 2014. The Shares once issued shall be subject to the Company’s standard
restricted stock agreement and satisfaction of the following vesting conditions:
Performance-Based Vesting Condition. (1) 25,000 Shares shall become eligible to
vest if prior to July 1, 2017, the average closing price per share of the
Company’s common stock for 20 consecutive trading days equals or exceeds $25.00
per share; and (2) 25,000 Shares shall become eligible to vest if prior to July
1, 2017 the average closing price per share of the Company’s common stock for 20
consecutive trading days equals or exceeds $30.00 per share. Shares that become
eligible to vest, if any, are referred to herein as “Eligible Shares.”
Time-Based Vesting Condition. The Eligible Shares shall vest in equal
installments quarterly over the year following the date they become Eligible
Shares beginning on the first day of the next calendar quarter, subject to
Executive’s remaining a Service Provider through each vesting date. However, all
Eligible Shares shall be fully vested on July 1, 2017, or upon a Change in
Control, Death or Disability. The restricted stock shall accelerate and shall be
fully vested, immediately prior to a Change in Control of the Company (as
defined in the Plan) resulting in consideration per share of the Company's
common stock equal to or in excess of $25.00 per share with respect to the first
tranche of shares and $30.00 per share with respect to the second tranche of
shares, respectively.
2.Company’s Obligation. Unless and until the restricted shares described in
Section 1 of this Agreement are issued and vest, Executive will have no right to
receive such shares and after issuance but before vesting of such shares, such
shares will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.


3.Forfeiture upon Termination as Service Provider. If Executive terminates
service as a Service Provider for any or no reason prior to the issuance and
vesting of the shares described in Section 1 of this Agreement, such rights
and/or such unvested shares will thereupon be forfeited at no cost to the
Company.






--------------------------------------------------------------------------------




4.Payment after Vesting. Any shares described in Section 1 of this Agreement
that vest in accordance with Section 1 of this Agreement will be paid to
Executive (or in the event of Executive’s death, to Executive’s estate) in
shares of the Company’s common stock.


5.Tax Withholding. Notwithstanding any contrary provision of this Agreement, no
such shares shall be issued or paid to Executive unless and until satisfactory
arrangements will have been made by Executive with respect to the payment of
income, employment and any other taxes that must be withheld with respect to
such shares. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Executive to satisfy
such tax withholding obligation, in whole or in part by one or more of the
following: (a) paying cash, (b) electing to have the Company withhold otherwise
deliverable shares of Company common stock having a value equal to the minimum
amount statutorily required to be withheld, (c) delivering to the Company
already vested and owned shares of Company common stock having a value equal to
the amount required to be withheld, or (d) selling a sufficient number of such
shares otherwise deliverable to Executive through such means as the
Administrator may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld.


6.Tax Consultation. Executive understands that Executive may suffer adverse tax
consequences as a result of Executive’s disposition of or vesting in the shares
described in Section 1 of this Agreement. Executive represents that Executive
has consulted with any tax consultants Executive deems advisable with respect to
the disposition of or vesting in such shares and that Executive is not relying
on the Company for any tax advice.


7.Rights as Stockholder. Neither Executive nor any person claiming under or
through Executive has any of the rights or privileges of a stockholder of the
Company in respect of any shares deliverable hereunder unless and until
certificates representing any such Shares will have been issued and delivered to
Executive or Executive’s broker, or the book-entry form evidencing such shares
will have been recorded on the records of the Company or the transfer agents of
the Company.


8.Grant is Not Transferable. Executive’s rights under this Agreement may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution. The terms of the Plan and this Agreement shall be binding upon
Executive’s executors, administrators, heirs, successors and assigns.


9.Additional Conditions to Issuance of Stock. No shares shall be issued pursuant
to this Agreement unless such issuance complies with applicable laws.


10.Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Executive with
respect to the subject matter hereof, and may not be modified adversely to
Executive’s interest except by means of a writing signed by the Company and
Executive. This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of Texas.






--------------------------------------------------------------------------------




11.No Guarantee of Continued Service. EXECUTIVE ACKNOWLEDGES AND AGREES THAT ANY
SHARES ISSUED UNDER THIS AGREEMENT ARE SUBJECT TO VESTING PURSUANT TO THE
VESTING SCHEDULE HEREIN AND ARE EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER
AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR BEING
GRANTED SUCH SHARES). EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH EXECUTIVE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE EXECUTIVE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.


By Executive’s signature and the signature of the Company’s representative
below, Executive and the Company agree that the restricted Shares issuable
pursuant to this Agreement are to be issued under and governed by the terms and
conditions of the Plan this Agreement and a restricted share agreement to be
entered into between the parties. Executive has reviewed the Plan and this
Agreement in their entirety, and have had an opportunity to obtain the advice of
counsel prior to executing this Agreement and Executive fully understands all
provisions of the Plan and this Agreement. Executive hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and this Agreement.
Executive further agrees to notify the Company upon any change in the residence
address indicated above.


RealPage, Inc.






By: ________________________________            ____________________________
[Company signatory]                        Date
    




____________________________________        ____________________________
[Executive]                            Date










